Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
The Office respectfully disagrees with Applicant’s argument that the references applied in the previous office action, specifically Jorgensen (US 7,178,340) in view of Ryan (US 8,769,963), do not disclose or suggest “the second sealing portion being configured so that a spot on the second sealing portion surface will move during an operation cycle with a range of movement fitting within an angled rectangular box, angled at a first angle from the longitudinal axis; and the second gap portion extending in a direction at a second angle from the longitudinal axis, the second angle being the same as the first angle,” as recited in claim 1 as amended (Remarks, pages 11-12). Applicant argues that Jorgensen is silent as to a second sealing portion, and that Ryan “merely discloses a spring clip assembly 322, which is fixed attached to the combustor 308 and the transition inlet ring 320, which provides a seal 321,” (Remarks, page 12). However, it is noted that Ryan is relied upon to teach having a series of two seals for the purpose of redundancy, and Jorgensen is modified to include a second seal in view of the teaching of Ryan (see rejection of claim 1 below). Therefore, Jorgensen as modified by Ryan would include a second sealing portion for the second seal. Furthermore, as noted in the rejection of claim 1 below, claim 1 as amended requires a spot on the second sealing portion to have a range of movement restricted to fit within a rectangular box, but the claim does not define the size of the box; therefore, for any range of movement of a spot on the second sealing portion of Jorgensen in view of Ryan, there exists a rectangular box that this range of movement would fit within. Therefore, Jorgensen in view of Ryan discloses the invention of claim 1 as amended, as set forth in the rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, “pictures frames” should be changed to --picture frames--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 7,178,340) in view of Ryan (US 8,769,963).
Regarding claim 1, Jorgensen discloses a gas turbine comprising: a longitudinal axis (see annotated Fig. 8 below regarding the direction of the longitudinal axis); a picture frame (aft frame 51 of transition duct 50 shown in Figs. 7-8) having a flange extending radially inward (flange indicated in annotated Fig. 7 below), the picture frame being a member of an annular arrangement of a plurality of picture frames arranged around the longitudinal axis of the gas turbine in an annular shape (Col. 3 lines 42-45 disclose the transition duct is part of a combustor; Col. 1 lines 12-19 disclose a plurality of combustors are arranged in an annular array; therefore the picture frame 51 is part of an annular array of picture frames, as each combustor has a transition duct with a frame); a first vane (vane platform 60 shown in Fig. 8), the first vane having a first sealing portion (contacting aft face 35 of seal 30, see annotated Fig. 8 below); a bulkhead 52 arranged between the picture frame and the first vane (see Fig. 8; bulkhead 52 is between at least a portion of picture frame 51 and vane platform 60); a gap between the picture frame and the first vane, and the first vane and the bulkhead (the gap partially filled by seal 30 in Fig. 8; see also the second gap portion indicated in annotated Fig. 8 below), the gap including a first gap portion (the gap portion occupied by seal 30 in Fig. 8), an intermediate portion and a second gap portion consecutively arranged and delimited by the first vane on one side and by one of the picture frame and the bulkhead on another side (intermediate and second gap portions indicated in annotated Fig. 8 below), the second gap portion extending in a direction at a second angle from the longitudinal axis (the second gap portion extends vertically, i.e. at a 90 degree angle from the longitudinal axis); a sealing arrangement to seal the gap, a first seal 30 being arranged to seal the first gap portion between the picture frame and the first sealing portion of the first vane and between the bulkhead and the first sealing portion of the first vane (as shown in Fig. 8, annotated below, seal 30 is located in the gap between the elements as claimed), the first seal dividing the first gap portion into a first volume adjacent to a hot gas flow and a second volume on an opposite side of the first seal to the hot gas flow (first and second volumes indicated in annotated Fig. 8 below); and the first one of the two seals configured to seal against a surface of the picture frame, a first surface of the bulkhead, and the first sealing portion of the first vane (as shown in Fig. 8, also disclosed in Col. 4 lines 24-29, seal 30 is surrounded by each of the picture frame 51, bulkhead 52, and vane platform 60), and wherein the first sealing portion of the first vane is crushed into the first seal (Col. 2 lines 47-50 disclose the crushing of seal 30 against the vane platform; see also Fig. 8).


    PNG
    media_image1.png
    626
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    658
    636
    media_image2.png
    Greyscale

Jorgensen is silent regarding the vane having a second sealing portion, the second sealing portion being configured so that a spot on the second sealing portion surface will move during an operation cycle with a range of movement fitting within an angled rectangular box, angled at a first angle from the longitudinal axis, the second angle being the same as the first angle, the sealing arrangement having two seals arranged in series, another one of the two seals being arranged to seal the second gap portion between the bulkhead and the second sealing portion of the first vane.
However, Ryan discloses a sealing arrangement for sealing a gap between two components 308 and 320 in a gas turbine engine (shown in Fig. 3B, annotated below for convenience), the sealing arrangement comprising a first seal 331 and a second seal 321 arranged in series, each seal being arranged to seal a different portion of the gap (see annotated Fig. 3B below). Ryan teaches that the use of two seals to seal a gap provides advantages such as less leakage and redundancy in the event of the failure of one of the seals (Ryan, Col. 4 lines 50-61). 

    PNG
    media_image3.png
    379
    715
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jorgensen to have the vane include a second sealing portion and to have the sealing arrangement comprise two seals arranged in series, one of the two seals being arranged to seal the second gap portion between the bulkhead and the second sealing portion of the first vane, for the purpose of improving sealing performance and having a redundant seal in the event of failure of one of the seals (as taught by Ryan, Col. 4 lines 50-61). It is noted that providing the second seal in the second gap portion of Jorgensen (indicated in annotated Fig. 8 of Jorgensen above) would result in the seal being located between the bulkhead 52 and the vane platform 60, and the point of contact of the second seal on the vane platform 60, at the indicated second gap portion in annotated Fig. 8 above, would be the claimed second sealing portion (see the second sealing portion in annotated Fig. 8 of Jorgensen above). Regarding the claimed ability of a spot to move on the second sealing portion during an operation cycle with a range of movement fitting within an angled rectangular box, the box angled at a first angle from the longitudinal axis, the second angle being the same as the first angle, it is noted that the claim does not define the size of the rectangular box, and any range of movement of the second sealing portion would fit within at least some rectangular box, with the box angled at a first angle of 90 degrees with respect to the longitudinal axis, which is identical to the second angle of the second gap portion.

	Regarding claim 2, Jorgensen further discloses the first one of the two seals is a honeycomb seal, a dogbone seal, a hula seal or a piston seal (seal 30 is a honeycomb seal, disclosed in Jorgensen, Col. 4 lines 4-16).
	Jorgensen is silent regarding another one of the two seals being a honeycomb seal, a dogbone seal, a hula seal or a piston seal. However, Ryan further teaches the use of a hula seal as the second seal in a series (seal 321 is described in Col. 3 line 61-Col. 4 line 15 as comprising an annular spring clip assembly of spring leaves, and thus serves as a hula seal). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hula seal as the other of the two seals, as taught by Ryan, since this amounts to no more than the combination of prior art elements (the seal assembly of Jorgensen and the hula seal of Ryan) in a known configuration (as part of a series of seals, as shown in Ryan) to yield predictable results (providing improved and redundant sealing in the seal assembly of Jorgensen).
	Regarding claim 3, Jorgensen further discloses the first one of the two seals is a honeycomb seal (seal 30 is a honeycomb seal, disclosed in Jorgensen, Col. 4 lines 4-16), and wherein the first sealing portion of the first vane comprises: a sealing portion arranged to seal the gap in combination with the honeycomb seal (the sealing portion indicated in annotated Fig. 8 of Jorgensen in the rejection of claim 1, see above, protrudes from the vane into the honeycomb seal 30 and thus cooperates with the seal to seal the gap).
	Regarding claim 4, Ryan further teaches at least one of the two seals is a hula seal (seal 321 is a hula seal, as discussed in the rejection of claim 2 above), and at least one of the at least one hula seals is a conical hula seal (as shown in Fig. 3B, seal 321 is angled in cross-section, and thus has a conical annular shape).
	Regarding claim 5, Ryan further teaches the conical hula seal comprises: an inner part (the flat left-most part of the seal 321 bearing against ring 320 in Fig. 3B), a plurality of fingers (plurality of leaf springs 323, see Fig. 3B and Col. 3 line 66-Col. 4 line 10) and an outer part (the flat right-most part of the seal 321 comprising sections 324 bearing against combustor 308 in Fig. 3B), wherein the inner part is attached to one end of each of the plurality of fingers  and the outer part is attached to an other end of each of the plurality of fingers (Col. 4 lines 3-11 disclose the opposing ends of the fingers, i.e. leaf springs 323, are fixedly attached to the combustor 308 and the transition inlet ring 320; therefore they are attached at least indirectly to each of the other of the plurality of fingers).
Regarding claim 8, Jorgensen further discloses the first vane comprises: a first vane contact surface to contact at least one of the two seals (the surface of the vane platform 60 contacting the aft face 35 of seal 30 in Fig. 8 of Jorgensen).
Regarding claim 9, Jorgensen further discloses the first vane contact surface is parallel to a second surface of the bulkhead on a side of the gap opposite the first vane contact surface (see at least two parallel bulkhead surfaces in annotated Fig. 8 below).

    PNG
    media_image4.png
    461
    504
    media_image4.png
    Greyscale

Regarding claim 15, Jorgensen further discloses the first one of the two seals is a honeycomb seal (seal 30 is a honeycomb seal, disclosed in Jorgensen, Col. 4 lines 4-16), and the first sealing portion of the first vane is a protrusion extending from the first vane, and which extends across the gap to interact with the honeycomb seal (first sealing portion indicated in annotated Fig. 8 of Jorgensen in the rejection of claim 1 above, shown to extend from the first vane to seal 30 at least partially across the gap).
Regarding claim 16, Jorgensen further discloses the honeycomb seal is arranged between the picture frame and the bulkhead on one side of the gap (as shown in Fig. 8 of Jorgensen, seal 30 is arranged between picture frame 51 on its lower side and bulkhead 52 on its upper side, on one side of the gap between picture frame 51 and vane 60).

Claims 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Ryan, and further in view of Porter et al. (US 2013/0323045 A1).
Regarding claims 10 and 11, Jorgensen in view of Ryan discloses the invention claimed in claim 8, as set forth above.
Jorgensen in view of Ryan is silent regarding the first vane contact surface is conical (claim 10), wherein the first vane contact surface is an angled first vane contact surface such that movement of the first vane relative to the bulkhead is minimized (claim 11).
	However, Porter teaches a sealing arrangement for a turbine vane, wherein the sealing arrangement comprises a seal 282 engaging a conical vane contact surface 88, which is an angled contact surface (Porter, Fig. 7). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the shape of the first vane contact surface of Jorgensen to be conical and angled, as taught by Porter, since this amounts to no more than the combination of prior art elements (the seal and the first vane contact surface of Jorgensen) in a known configuration (with a conical and angled contact surface orientation, taught by Porter) to achieve predictable results (providing a contact surface for a seal in a gas turbine engine). In addition, such a change in shape would not impact the ability of the first vane contact surface of Jorgensen to bear against the honeycomb seal 30 of Jorgensen, and changes in shape and configuration have been held to be obvious absent persuasive evidence that the claimed configuration is significant (MPEP 2144 (IV)(B)). It is noted that, as claimed, the functional language of “movement of the first vane relative to the bulkhead is minimized” is a result of having an angled first vane contact surface; therefore, since the combination of Jorgensen in view of Ryan, and further in view of Porter, discloses the claimed angled first vane contact surface, the claimed functional language, as best understood, would be achieved. (It is further noted that there is a discrepancy between the structure that achieves this function in the claims and the structure that achieves this function in the specification, since the specification discloses this function requires a correlation between the hula seal angle and an angle alpha; see page 10 line 20-page 11 line 1 of the specification).
	Regarding claim 17, Jorgensen is silent regarding another the other of the two seals being a hula seal extending between the second sealing portion and the bulkhead. However, Ryan further teaches the use of a hula seal as the second seal in a series (seal 321 is described in Col. 3 line 61-Col. 4 line 15 as comprising an annular spring clip assembly of spring leaves, and thus serves as a hula seal). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hula seal as the other of the two seals, as taught by Ryan, since this amounts to no more than the combination of prior art elements (the seal assembly of Jorgensen and the hula seal of Ryan) in a known configuration (as part of a series of seals, as shown in Ryan) to yield predictable results (providing improved and redundant sealing in the seal assembly of Jorgensen).
	Jorgensen in view of Ryan is silent regarding the second sealing portion of the first vane being angled.
However, Porter teaches a sealing arrangement for a turbine vane, wherein the sealing arrangement comprises a seal 282 engaging an angled sealing portion 88 (shown in Porter, Fig. 7). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the shape of the second sealing portion surface of Jorgensen to be angled, as taught by Porter, since this amounts to no more than the combination of prior art elements (the seal and the second sealing portion of Jorgensen in view of Ryan) in a known configuration (with an angled orientation, taught by Porter) to achieve predictable results (providing a contact surface for a seal in a gas turbine engine). In addition, such a change in shape would not impact the ability of the second sealing portion of the vane of Jorgensen to bear against the hula seal taught by Ryan, and changes in shape and configuration have been held to be obvious absent persuasive evidence that the claimed configuration is significant (MPEP 2144 (IV)(B)). 
Regarding claim 18, Jorgensen further discloses a second surface of the bulkhead adjacent to the hula seal and a surface of the second sealing portion adjacent to the hula seal are parallel (see annotated Fig. 8 below; it is noted that the surface of the second sealing portion is angled as modified in the rejection of claim 17 above; since Jorgensen discloses parallel bulkhead and second sealing portion surfaces, the second surface of the bulkhead would also be angled such that it is parallel to the modified second sealing portion).

    PNG
    media_image5.png
    461
    506
    media_image5.png
    Greyscale

Ryan further teaches a seal direction of the hula seal being at an angle from a longitudinal axis direction, and wherein the longitudinal axis direction is a direction of the longitudinal axis of the gas turbine, which is parallel to an axis of the first vane and the picture frame (as shown in Fig. 3B of Ryan, seal 321 is angled in cross-section relative to the longitudinal axes of the surrounding gas turbine engine structures; this same seal, when located in the structure of Jorgensen, would be similarly angled). It is noted that the claim does not require any correlation between the seal direction of the hula seal and the angle of the second sealing portion.
Regarding claim 19, Ryan further teaches the hula seal is a conical hula seal or an annular hula seal (seal 321 is described in Ryan, Col. 3 line 61-Col. 4 line 15 as being annular, disclosed as an annular arrangement similar to the seal shown in Fig. 1B of Ryan; seal 321 is also angled in cross-section, as shown in Ryan, Fig. 3B, and thus has a conical annular shape).
	Regarding claim 20, Ryan further teaches the hula seal is a plurality of individual hula seals (Ryan teaches seal 321 is formed from at least two layers of spring clips 322, shown in Fig. 3B and disclosed as inner and outer layers in Col. 3 line 66-Col. 4 line 3; each layer serves as an individual hula seal).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745      

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745